Citation Nr: 0002369	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from March 1958 to January 
1962.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal of a July 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In a decision dated 
October 31, 1997, the Board denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
entitlement to service connection for a thyroid disability, 
to include as a result of exposure to ionizing radiation, and 
reopening of the veteran's claim for service connection for 
residuals of a head injury.  The veteran timely appealed 
these denials to the United States Court of Appeals for 
Veterans Claims (Court).  In April 1999, the Court affirmed 
the Board's decisions with respect to the denials of 
entitlement to service connection for PTSD and for a thyroid 
disability.  Additionally, the Court vacated the Board's 
determination that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for residuals of a head injury and 
remanded the issue back to the Board for adjudication in 
accordance with Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998), which had been decided during the pendency of the 
veteran's appeal.  The Court also noted that, if appropriate, 
the Board should consider Dr. Cohen's 1981 statement that 
"[t]he two episodes of head injury that [the veteran] has 
sustained are, of course, likely bases for the development of 
a seizure disorder."


FINDINGS OF FACT

1.  Service connection was denied for residuals of a head 
injury in an unappealed rating decision dated in March 1983.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the March 1983 
rating decision.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for residuals of a head injury has not 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991). Service incurrence 
may be presumed for certain chronic disabilities, including 
epilepsies, when shown to a degree of 10 percent within a 
year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection was denied for residuals of a head injury 
by rating decision dated in March 1983.  The denial was based 
on the RO's determination that brain trauma during service 
was not shown, brain disease or a seizure disorder was not 
present within a year of the veteran's discharge from service 
and the veteran's current symptoms were not related to the 
headaches experienced by the veteran during service.  The 
veteran was notified of the decision later in March 1983 and 
did not file a timely appeal.  Evidence on file at the time 
of the March 1983 decision consisted of the veteran's service 
medical records, VA outpatient treatment records beginning in 
August 1975, St. Joseph Hospital records for December 1975, 
University of Cincinnati Medical Center records from January 
to September 1981, and the veteran's statements in support of 
his claim.

The veteran's service medical records reveal that he was in 
an automobile accident in August 1961 and complained of a 
headache and a sore nose; no disability was diagnosed.  He 
complained in November 1961 of pain on the right side of his 
head with a little swelling and headache; he said that he had 
had a head injury three months earlier.  Physical examination 
was negative except for scalp tenderness.  On discharge 
examination in January 1962, the veteran's head and 
neurologic status were found to be normal.

VA outpatient records for 1975 involve back and chest 
complaints and St. Joseph Hospital records reveal that the 
veteran was hospitalized due to back disability.  On 
neuropsychological evaluation by Roger F. Cohen, Ph.D., at 
the University of Cincinnati Medical Center in 1981, the 
veteran reported that he had had a head injury in service and 
had begun having visual hallucinations 6-8 years ago.  Dr. 
Cohen reported that studies indicated the presence of focal 
cerebral dysfunction and strongly suggested the presence of a 
lesion in the right anterior temporal lobe apparently 
extending forward into the motor strip on that side.  The 
results of associated neurophysiological studies were 
interpreted as mildly abnormal secondary to generalized 
paroxysmal features and a right temporal focal abnormality.  
Dr. Cohen also noted that the veteran's two episodes of head 
injury, one in service and the other in 1964, were likely 
bases for the development of a seizure disorder.

Evidence received by VA after the March 1983 rating action 
consists of private outpatient and hospital records beginning 
in June 1977, VA outpatient and hospital records beginning in 
June 1981, a September 1981 private electroencephalogram 
(EEG), a support statement received by VA in July 1994, a 
December 1995 support statement, a January 1997 VA hospital 
report, the transcript of the veteran's June 1997 hearing 
before the undersigned, and statements by and on behalf of 
the veteran.

Much of the evidence received since March 1983 involves 
disabilities other than residuals of a head injury.  
Depression and probable personality disorder were diagnosed 
on VA outpatient records for June 1981.  The September 1981 
EEG, which was commented upon in the September 1981 records 
from the University of Cincinnati Medical Center, showed 
temporal focality, which was considered to be possibly 
consistent with a convulsive disorder if the clinical history 
supported it.  The veteran was hospitalized for evaluation 
and treatment of "weak spells and seizures" at a VA 
hospital in June and July 1984.  No seizure-like activity was 
observed during the month long hospitalization; a brain scan, 
a CT scan of the head, and an EEG were all within normal 
limits.  Rule out seizure disorder or migraine headache was 
diagnosed.  VA outpatient records for November 1986 contain 
an assessment that a complex partial seizure disorder could 
not be ruled out.  The conclusion on VA neurology clinic 
evaluation in February 1987 was that the examiner doubted 
that the veteran had a seizure disorder but would obtain an 
EEG.  The results of an August 1987 EEG were of a normal 
awake and drowsy EEG.

The support statement received in July 1994 was from a person 
who served with the veteran and said that he remembered the 
veteran getting hit on the right side of his head by a log 
and subsequently having a seizure during service; according 
to the support statement from R. D. A., dated in October 
1995, he saw the veteran being struck on the head and appear 
to have a transient loss of consciousness while the veteran 
was home on leave during service.  An April 1985 medical 
evaluation report from Jerome M. Sampson, M.D., shows that no 
head or neurological abnormality was found on physical 
examination and that diagnoses of brain damage and temporal 
lobe seizures, chronic and benign, were made.  A June 1985 
EEG was interpreted by Dinkar R. N. Boal, M.D., as normal, 
without any epileptogenic activity or evidence of recent 
active cortical injury.  The veteran testified in June 1997 
that he was hit on the head with a club in service by someone 
who was intoxicated and went "crazy" and that this injury 
caused seizures.

The evidence received after March 1983 contains lay 
statements indicating that the veteran was hit on the head in 
service, with one statement noting that the veteran 
subsequently had a seizure.  The Board notes that these 
statements support the veteran's contention that he sustained 
head trauma in service but evidence of head trauma in service 
was noted in the service medical records and statements of 
the veteran of record at the time of the March 1983 rating 
decision.  Neither of the lay witnesses is competent to 
render a medical opinion that the service head trauma 
resulted in any brain injury or seizure disorder.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, the 
lay statements are not new and material.

While there was EEG evidence in September 1981 of a possible 
right temporal lobe lesion, and Dr. Cohen noted in 1981 that 
the veteran's two episodes of head injury, one in service and 
the other after service, were likely bases for the 
development of a seizure disorder, this evidence was already 
on file and considered by the RO in March 1983.  None of the 
medical evidence added to the record since the March 1983 
rating decision suggests that the service head trauma 
involved brain injury or that any current disability is 
etiologically related to service head trauma.  Therefore, the 
medical evidence added to the record is not material. 

While the veteran believes that he has a seizure disorder due 
to service head trauma, lay assertions of medical causation 
cannot serve as a predicate to reopen a claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993). 

Therefore, the claim for service connection for residuals of 
a head injury has not been reopened.

It was contended on behalf of the veteran in December 1999 
that this case should be remanded to the RO because of Hodge.  
However, the Board notes that the Board's decision is in 
compliance with the requirements of Hodge in relying on the 
language in 38 C.F.R. § 3.156(a) and that the veteran was 
provided notice of § 3.156(a) in the March 1995 statement of 
the case.  Consequently, remanding this case to the RO would 
not serve any useful purpose.


ORDER

The veteran's application to reopen his claim for service 
connection for residuals of a head injury is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

